Name: Commission Regulation (EEC) No 3677/84 of 21 December 1984 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 84 Official Journal of the European Communities No L 340/53 COMMISSION REGULATION (EEC) No 3677/84 of 21 December 1984 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency Communities shall be at 12 noon , local time, pn 3 May 1985. Article 4 The closing date referred to in Article 9 ( 1 ) of Regula ­ tion (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be : (a) at the end of the third month following the date of publication of the result of the tendering proce ­ dure in the Official Journal of the European Communities, in respect of at least one-third of the lots ; (b) at the end of the third month following the said date for the remaining tobacco . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73 of 13 December 1973 (3), as last amended by Regula ­ tion (EEC) No 313/79 (4), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage, an invitation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; Whereas payment for all these lots is made before the tobacco is removed ; whereas it should be provided that, at the request of the successful tenderer, the secu ­ rity should be released progressively as the quantities of tobacco are exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Article 5 1 . The security specified in Article 5 of Regulation (EEC) No 3389/73 must be lodged with and by the Ypiresia Diachirisis Agoron Georgikon Proionton (YDAGEP) Acharnon 5, GR-Athens 108 . 2 . The Commission shall inform the relevant inter ­ vention agency forthwith of the result of the sale by tender. The agency shall immediately release the secu ­ rities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73, the secu ­ rities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. - 3 . On application by the person concerned, the security shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished . HAS ADOPTED THIS REGULATION : ¢ Article 1 Six lots of baled raw tobacco from the 1982 harvest, held by the Greek intervention agency, with a total weight of 6 522 962 kilograms divided by ' varieties as shown in the Annex hereto, shall be sold for export. Article 2 The sale shall take place in accordance with the tendering procedure provided for in Regulation (EEC) No 3389/73 . , Article 3 The deadline for the submission of tenders at the headquarters of the Commission of the European (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 164, 14.' 6 . 1982, p. 27 . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (3) OJ No L 345, 15 . 12. 1973, p. 47. (&lt;) ¢ OJ No L 43 , 20 . 2 . 1979, p. 5 . No L 340/54 Official Journal of the European Communities 28 . 12. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1984. For the Commission Poul DALSAGER , Member of the Commission ANNEX Lot No Variety Harvest Weight (kilograms) 1 Kaba Koulak classic 1982 813 058 2 Kaba Koulak classic 1982 760 417 3 Kaba Koulak non classic, Basmas, Virginia 1982 814 141 4 Tsebelia 1982 1 463 886 5 Tsebelia 1982 . 1 597 077 6 Mavra 1982 1 074 383 ¢ Total 6 522 962